Name: Commission Regulation (EEC) No 2369/90 of 10 August 1990 on the supply of refined rape seed oil to non- Governmental Organizations(NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/28 Official Journal of the European Communities 14. 8 . 90 COMMISSION REGULATION (EEC) No 2369/90 of 10 August 1990 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( I ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to the those organizations 450 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')'OJ No L 370, 30. 12. 1986, p, 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (') OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 219/2914. 8 . 90 Official Journal of the European Communities ANNEX I 1 . Operation Nos ('): 866 to 871 /89 and 875 to 878/89 2. Programme : 1989 (390 tonnes) 1988 (60 tonnes) 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) {*) (6) 0 (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 450 tonnes net 9 . Number of lots : one 10 . Packaging and marking OC0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.3) :  metal cans of five kilograms  the cans must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 . 9 to 6. 11 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 28 . 8 . 1990. Tenders shall be valid until 12 midnight on 29. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 9 . 1990. Tenders shall be considered valid until 12 midnight on 12. 9 . 1990 (b) period for making the goods available at the port of shipment : 9 . 10 to 20. 11 . 1990 (c) deadline for the supply : -  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer :  No L 219/30 Official Journal of the European Communities 14. 8 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 0 Radiation certificate for Sudan should contain the following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by official authorities and be legalized for Sudan . 0 The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries ' representative a health certificate at the time of delivery. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (s) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (') Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( 10) To be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover. (") As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in Official Journal of the European Communities No C 216 of 14 August 1987, page 7 shall apply . However hermetic sealing in an atmosphere of nitrogen shall hot be required. 14. 8 . 90 Official Journal of the European Communities No L 219/31 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 450 30 CRS El Salvador AcciÃ ³n n0 866/89 / aceite vegetal / El Salvador / Cathwel / 90128 / San Salvador vÃ ­a Acajutla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 CRS Guatemala AcciÃ ³n n0 867/89 / aceite vegetal / Guatemala / Cathwel / 90127 / Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 45 Caritas B Guatemala AcciÃ ³n n0 868/89 / aceite vegetal / Guatemala / CÃ ¡ritas BÃ ©lgica / 90256 / Guatemala City via Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 15 CAM Guatemala AcciÃ ³n n0 869/89 / aceite vegetal / Guatemala / Cam / 92040 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 30 Oxfam B Nicaragua AcciÃ ³n n0 870/89 / aceite vegetal / Oxfam B / 90845 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 45 DIA Nicaragua AcciÃ ³n n0 871 /89 / aceite vegetal / Nicaragua / DÃ ­a / 91129 / Managua vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita / I 60 Oxfam B Sudan Action No 875/89 / Sudan / 90840 / Port Sudan 60 Oxfam UK Sudan Action No 876/89 / Sudan / 90906 / Port Sudan I 90 DIA Sudan Action No 877/89 / Sudan / 91 124 / Port Sudan 45 DIA Sudan Action No 878/89 / Sudan / 91127 / Port Sudan